FILED
CHARLOTTE, NC

 

 

UNITED STATES DISTRICT COURT FOR THE DEC 16 2020
WESTERN DISTRICT OF NORTH CAROLINA US DISTRICT COURT
CHARLOTTE DIVISION WESTERN DISTRICT OF NC
UNITED STATES OF AMERICA ) DOCKET NO.: 3:20-CR-H 3S
)
v. ) UNDER SEAL
) ORDER TO SEAL THE INDICTMENT
(1) IZZAT FREITEKH 5)
(2) TARIK FREITEKH aka )
TAREQ FREITEKH

UPON MOTION of the United States of America, by and through R, Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the
Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-going nature
of the investigation in this matter until further order of this court,

Ir IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Office.

6
This the 1h day of December, 2020.

 
 

AGISTRATE JUDGE

Case 3:20-cr-00435-FDW-DCK Document 2 Filed 12/16/20 Page 1 of1
